 Case 1:05-cr-00400-ERK Document 38 Filed 05/12/20 Page 1 of 10 PageID #: 149




          SERGE EDOUARD                                             u s msTR'CT court e-D-NT.
          CORRECTIONAL INSTITUTION(NORTH LAKE) .                          / M' 1 2 2020 *
          Reg. No.58048-004
          P.O.BOX 1500                                                onnOKLYN OFFICE
          BALDWIN,MI 49304

                                                                          S
                                                                          a
                                                                             * S
                                                                               <0
                                                                          31
                        UNITED STATES DISTRICT COURT                      O
                                                                          o           iz
                                                                          o       1 ap-n
                                                                                    qrn—
                      FOR EASTERN DISTRICT OF NEW YORK                    5       ^33
                                                                                  - oir-
                                                                          2       .-gsm
                                                                          O       S 330
                                                                          -n      « mo
                                                                                       im
                                                                          -n

SERGE EDOUARD.                        |                                    m      * ^
         Movant,                             1

                                             1   Crim. No. l:05-CR-00400-ERK
           Vs                            1



                                         I           JUDICIAL NOTICE
UNITED STATES OF AMERICA,                    1
                 Respondent.                 ]
EMERGENCY MOTION UNDER THE EXTRAORDINARY DANGEROUS
NATURE OF THE COVID-19 OUTBREAK AMONG FEDERAL PRISON
POPULATION.



Serge Edouard,(hereinafter Mr. Edouard) hereby acting Pro se, gives Judicial Notice
ofthe Evtraordinary Dangerous Nature of the Covid-19 Outbreak Among Federal
Prison Population and seeks modification of his current tenn ofimprisonment to
home confinement under the CARES Act Confinement Pro\ision. Alteniatively,
Mr. Edouard proposes that his physical custody by adjusted to the probation portion
of his custody under extraordinary circumstances. As to remans why this request
 Case 1:05-cr-00400-ERK Document 38 Filed 05/12/20 Page 2 of 10 PageID #: 150




should be GRATED,Mr. Edouaid relies upon die following in support of his
request for relief:

The BOP has 143,707 federal inmates in BOP-managed institutions and 10,226 in
community-based facilities. The BOP staffcomplement is approximately 36,000. As
of 04/19/2020,there were 495 federal inmates and 309 BOP staff who have
confirmed jiositive test results for COVID-19 nationwide. At that time, 155 inmates
and 29 staff had recovered. There had been 22 federal inmate deaths and 0 BOP
staff member deaths attributed to COVID-i9 disease.

As of04/26/2020,there are 799 federal inmates and 319 BOP staff who have
confirmed positive test results for COVID-19 nationwide. Currendy,385 inmates
and 124 staff have recovered. There have been 27 federal inmate deadis and 0 BOP
staff member deaths attributed to COVID-19 disease.

Nine inmates at the North Lake Correctional Facility in Baldwin tested positive for
COVID-19,according to the state. Five prison employees also have the disease.
 Aldiough, dhe Baldwin prison currently houses 1,591 inmates, and most ol'whom
are immigrants who have been convicted offederal crimes, under the Equal
Protection ofthe Filth Amendment, all inmates are similarly situated and are to be
treated the same way as those covered by the Attorney General's Memorandum. All
Inmates housed at the Correctional Institution North Lake were sentenced under
the same constitution, same laws, and regulations and courts as any other citizen of
the LJnited States, and wherefore may be accounted as another life in danger of
contracting COVID-19.
  Dei)riving inmates at North Lake CI from the protective order of Attorney
General's Memorandum may represent an act of discrimination ;ind deprivjition of
constitutional rights under the Equal Protection Umbrella.
On February 22,2010 Mr.Edouard was sentenced to (262)-months. Credit of time
sei-ved concurrently with the under charged term of(240) imprisonment imposed in
the Soutliern District of Florida Case No. 1:05-CR-20459DMM. Mr. Edouard has
served more than half on both jurisdictions of his physical custody term ol judgment
as required by the prong requirement by the U.S. Attorney General's Memo.



                                       2
 Case 1:05-cr-00400-ERK Document 38 Filed 05/12/20 Page 3 of 10 PageID #: 151




On April 3, 2020, Attorney Genenii William BaiT issued a Memo to die Bureau of
Prisons, directing the BOP to expedite its use of home confinement, giving highest
priority to medically vulnerable prisoners. Mr. Edouard is vulnerable at his near 58-
years ofage and now confined at the Correctional Institution North Lalce, at 1805
WEST 32ND STREET BALDWIN, MI 49304

Phe CARFi)Act Home Confinement Provision permits the Director of the Federal
Bureau of Prisons to lengtlien tlie maximum amount of time that a prisoner may be
placed in home confinement, if die U.S. Attorney General finds diat emergency
conditions uill materially affect die functioning of die BOP."Congress is giring die
attorney general die audiority to make that happen.

  Mr.Eilouard presents that he is near 58-ye'ars of age. Mr.Edonard's medical
records reflect that he suffers from hyjiertension and respiratory health difficulties.
Mr. Edouard's medical condition and age make him highly vulnerable to exposure
and to imminent risk of contracting COVID-i9 at his place ofconfinement because
of the outbreak among federal prison population, and where diere has been
announced diat in many detention centers and Fedei"aJ Prisons all over the United
States the coronavinis has claimed the lives of many prisoners and infected many
odiers.


      The rapidly evolving of diis public healdi crisis makes Mr. EdouarcPs case
      extremely critical. Prisons update of this April 13, 2020, at least four
      employees at the North I^e Correctional Facility have tested positive for
      COVID-1.9. Although, no inmates have tested positive, the truth of the matter
      is diat in prison the probability of transmission of potentially pathogenic


                                           3
 Case 1:05-cr-00400-ERK Document 38 Filed 05/12/20 Page 4 of 10 PageID #: 152




       organisms is increasing by crowding, delays in medical evaluation and
       treatment. Mr. Edouard presents tliat he is in danger of exposure to the
       COVID-19 at North lake Coirectional Institution where he is currently
       coniined. llie Bureau's coronavirus tracker shows at least four employees
       have tested positive which makes Mr. fxlouard's circumstances a matter of
       concern. Mr. Mouard shares housing with 250 men in his housing unit.
       They sleep two to a cell and less than three feet apart. All inmates are
      ex{>ected to wear the same disix>sable mask every day. The phones are in
       l)retty heavy use un-siuiiti/ed. Several inmates have been removed to an
       isolation wing because tliey are suspected of havhig COVlD-19.


       While tlie Bureau oi Prisons has instituted mejisures to prevent the spread of
      corotiavirus iiiside the prisons, tiie conditions at Nortli Lake Correctional
       Institution make the spread of infectious diseases all but inevitable.

Public news reflects that otlier federal prisons are at hard-liit, for example, Oakdale,a
low-security facility nearly 200 miles from New Orleans. The Federal Bureau ofPrisons
has 177,000 inmates under its caie. In the past week, seven have died from COVID-19
and tfie BOP is reporting 91 inmates tested positive along witii 50 staff members. It is
believed tliat tliose numbers understate tlie real figures and tliat hundreds more inmates
and staff are infected. See. Att Gen. Memo.


New figures also sliowed more than 50 inmates have tested positive at FCC Butner, a
federal prison complex in NortJi Carolina, up from 11 reix>rted inmate cases the day
before.




                                      4
 Case 1:05-cr-00400-ERK Document 38 Filed 05/12/20 Page 5 of 10 PageID #: 153




Federal prisons in Connecticut and Oliio also have been stricken witii outbreaks in
recent weeks. As of Monday, 196 inmates and 63 staff members liad tested positive for
coronavirus at federal prisons across the U.S., according to data from the BOP.

The unprecedented and extraordinarily dangerous i^ature of the COVID-
19 pandemic has become apparent. Altliougb there is not yet a known outbreak
among the jail and prison populations, inmates may be at a heightened risk of
contracting COVID-i9 should an outbreak develop. See^           Joseph A.
Bick, Infection ContiolinJails and Prisons^ 45 Clinical Infectious Diseases 1047,
1047 (Oct. 2007), https://doi.org^l0.1086/521910 (notingthat in jails "|t|he
probability oftransmission of potentially patJiogenic organisms is increased by
crowding, delays in medical evaluation and treatment, rationed access to soap, water,
and clean laundry,|andl insufficient infection-control expertise"); see also Claudia
I^uer& Colleen Long, USPrisons,Jails On Alertfor Spread ofCoronarirus,

Associated Press (Mar. 7, 2020). The magnitude of tliis risk has grown exponentially
since the announcement ofthe first federal prison case of COVID-19 in the United
States.


Though the BOP has admirably put transmission mitigation measures in
place,    Federal Bureau ofPrisons, FederalBureau ofPrisons COVID-19Action
Plan, https://www.bop.gOv/resources/news/20200313_covid-19.jsp, in tlie event of an
outbreak at the Notth I^e Coirectional Institution (where Mr. fklouard is cuirently
imprisoned), substantial medical and security challenges would almost certainly arise.
A comprehensive view of the danger Mr. Edouard poses to the community requires
considering all factors—including this one—on a case-by-case basis. See, e.g.. United
States V. Raihan, No. 20-cr-68(BMC)(lO), Dkt. No. 20 at 10:12-19 (E.D.N.Y. Mar.

                                    5
 Case 1:05-cr-00400-ERK Document 38 Filed 05/12/20 Page 6 of 10 PageID #: 154




12, 2020)(deciding to continue a criming dei'endcint on pretriiil release rather than
order him remanded to the Metrof)o]itan Detention Center due,in [)art, to tlie
Magistrate Judge's recognition oi the fact that "(t|he more people we crowd into tliat
facility, tlie more we're increasing tlie risk to tlie community").

 Mr. fxlouard's proposal is diat his sentence be amended from die 264-months
coq^oral custodial of which he has served more than half sentence of physical
custody be transformed, to be placed on home confinement and on probation
custodial for die rest of his remaining sentence. Mr. Edouard presents diat,
amending his sentence could effectively reduce the severity of his punishment by
transferring the remaining of his 2ti2-month physical custodial portion to the
probation term custody of it. Mr. txfouju'd presents that reducing custody sentence
and increasing special proliation sentence is permissible, because a reduction in
sentence to probation is a single indivisible sentence and not separate. See United
States V. Thompson.979 F.2d 743; 1992 U.S. App. Lf:XIS 29007 (9th Cir. 1992)(
In lliompson,the court held that pursuant to Rule 35, die court could amend (5)
five years ofimprisonment and (5) years ofspecial parole, to (2) two years
imprisonment and (8) eight years special parole, diis to mitigate die punishment,
because die sentence was a single indivisilile sentence and not separate).

Specifically, Mr. Edouard would remain under the jurisdiction of die Attorney
general and probation for a period of whatever term of probation this court
determines to be suitable, but die custodial portion of his sentence could be
amended to "any term probation" representing the remaining-months physical
custody.

  Mr. Edouard presents extraordinary^ and compelling reason for amending his
sentence and for release on probation or home conlinemenL Such release is

                                      6
 Case 1:05-cr-00400-ERK Document 38 Filed 05/12/20 Page 7 of 10 PageID #: 155




consistent with the existing extraordinary circumstances of COVTD-19. In so
concluding, this Court is grievously aware of the current global healtli crisis caused
by COVID-19. The President has declared a National Emergency due to tlie spread
of the novel coronavirus and states and localities across the nation have

implemented measures to stymie its rapid spread. And while the Court is aware of
tlie measures taken by tlie Federal Bureau of Prisons, news reports of the virus's
spread in detention centers within the United States and beyond our borders in
China and Iran demonstrate that individuais housed within our prison systems
nonetlieless remain particularly vulnerable to infection. See, e>g., Danielle
Ivory, We Are Nota Hospital":A Prison
BracesfortheCoronawh/5,N.Y.Times(March17,2020), https://www.nytimes.com/202
0/03/17/us/coronavirus-Drisons-iaiis.htnil (citing densely populated living conditions,
dearth of soap, hand sanitizer, and protective gear, and impossibility of maintaining
safe distance between inmates and guards as reasons prisotiers are at particular risk
of infection). The virus's spread at the Cook County jail in Chicago provides an
alarming example:in a sin^e week,the county jail went from two dia^oses to 101
inmates and a dozen employees testing positive for the vims. AeeTimotliy Williams
et al., As Corona\ims Spreads Behind Bars, Should Inmates Get Out?, N.Y. Times
(March 30, 2020), httDs://www.nvtimes.com/2020/03/30/us/coronavims-prisons-
iails.html.

It is critical to underline die news reports that indicate diat the virus has already
begun infiltrating federal prisons; in FCI, Oakdale, Uiuisiana, an inmate died after
testing positive for the vims and at least 30 other inmates and stall'have tested
positive. See Kimberly Kindy, An Explosion ofCoronavirus Cases Cripples a
FederalPrison in Louisiana, Wash. Post(March 29, 2020),
 Case 1:05-cr-00400-ERK Document 38 Filed 05/12/20 Page 8 of 10 PageID #: 156




 hllDS://wwvv.washinglonposl.cQni/national/aii-exDlosion-oi-coronavirus-cases-

criT)i)les-a-federa]"T)rison-in-i(>ui.siana/2020/03/2.9/7>5a4()5c()-71 d5-l 1 ea-85c[)

8670d79b863d storv.html (hereinaiier. An Explosion ofCoronavirus Cases). To
date, at ieast four empJoyees have tested {x>sitive lor tiie virus at tlie Nortli I^e
Correctional Institution where Mr. Edouiurd is housed..SeeCOVID-l9, Fed.
Bureau of Prisons (March 29, 2020), httT>s://u^vw.bor>.gov/coronarirus/.




            FACTORS REGARDING RISK OF DANGER

Mr.Edouard is one oV hundreds,if not thousands, oV foreign inmates who have been
affected by the shift in policy towards U.S. Citizen Inmates fiowever left
unmentioned by tlie U.S. Attorney General's Memo. Mr. Edouard is a perfect
candidate because fiis health makes him at high risk of contrac:ting COVID-19 at his
place of confinement. Mr. F/louard will not represent a security risk to any person
or the coinmunity, as he willingly desires to renounce maiiitaining himself iii tin's
country upon his release. Mr. Edouard is to be released and immediately rendered
to immigration authorities for deportation to his countiy^ of origin. Mr. Ikiouard is a
Christian religious man,at his near 58-year of age represents a mature and
responsible man, who is passive and never had any riolent issues with the law.
Contrary, Mr. Edouard in die pass has demonstrated his capacity and willingness to
accept full responsibility for his actions. Mr. Edouard maintains a positive posture
and exposes his shame for his past actions. However, Mr. Exiouard may not change
his pass but demonstrate tiiat he has rehabilitated and has learned from his mistakes.
Upon release, at the age of 58, Mr. Edouard does not pose any risk of danger to the
society or threat to public safety. His exemplary record of particit>ation in self-help
vocational and educational programs while in prison demonstrate his truly desire to

                                            8
 Case 1:05-cr-00400-ERK Document 38 Filed 05/12/20 Page 9 of 10 PageID #: 157




rehabilitate and realistic plans up on release.

Mr. b^iouard has demonstrated and presents extraordinary iuid compelling reason
for release. Mr. Edouard does not seek this court for full release from custody,
because Mr. Fxlouard fully understand that such a diing is simply unrealistic,
however, Mr. fxlouard proposal is to be placed on home conlinement and
maintained in probation for the rest of what is left of his sentence. Mr. Edouard's
family is eager to su()port him upon release irom conlmemenL Mr. Edouard's family
not only are capable of providing housing, but Mr. Edouard was offered
employment upon his release. At tlie age of near 58-years, his desire is to reintegrate
to the community as a law abeyant citizen.

    Mr. Exluard humbly moves for mercy m the form of adjustment of sentence in
the form, transferring his sentence to Home Conlinement. Alternatively, this court
may transform his physical custody to special probation as tliis court deems
appropriate l>ecause an adjustment in sentence to probation is a single indivisible
sentence and not separate. He will remain in custody for what is left of his sentence,
except that prol>ation custod}^ and not physical.



WHEREFORE,vSerge Edouard ,respectfully pray diat diis honorable court find
wortliy of its mercy and grat:e and grant him relief in die form of home conlinement
under the CARES Act Confinement Provision. Alternately, Mr. Exlouard requests
for an ameiided sentence, specifically, diat his physical custody be Uansfer to special
proliation for the remaining of his sentence.

EiXecuted and Signed this^aav of                    .2020.
                                                             Respectf ully Submitted

                                   9
 Case 1:05-cr-00400-ERK Document 38 Filed 05/12/20 Page 10 of 10 PageID #: 158




                 CERTinCATE OF SERVICE


 I, Serge Eciouaixi, hereby certify under penalty of perjury, that on this May
5, 2020,1 placed a copy of the foregoing Judicial Notice in a Mailbox at
the Correctional Institution North Lake., affixed and with sufficient
postage. A copy of die saine was served to die United States Attorney's
office for die Eastern District of New York.




               Respectfully Submitted




         Pro se Litigant.

         SERGE EDOUARD
         CORRECTIONAL INSTITUTION(NORTH LAKE)
         Reg. No.58048-004
         P.O. BOX 1500
         BALDWIN,MI 49304




                                  10
